Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “configured to” in claims 1-3, 5-11, 13, 14, 17-20. See the below claim analysis in the context of the claimed invention.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “low flammability” in claim 12 is a relative term which renders the claim indefinite. The term “low flammability” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kellerman, Peter L. et al. (US 20040079289 A1) in view of Lugtigheid; Gerardus Wilhelmus (US 20110286913 A1) and Sinclair; Frank et al. (US 20180269033 A1). Kellerman teaches an ion implantation system ([0018]-[0019]), comprisinf: a chuck (6; Figure 1; [0016]) for supporting a workpiece (10; configured to provide the hydrogen gas to the chuck (6; Figure 1; [0016]) – claim 1. Support for this portion of claim 1 is found in [0050]. Specifically, the specification teaches a conduit. Kellerman teaches a conduit 14. As such, Kellerman teaches an equivalent apparatus that performs the function of providing hydrogen gas. As a result, Kellerman’s prior art elements of 304 for providing hydrogen gas performs the identical function of providing hydrogen gas in substantially the same way, and produces substantially the same results as the corresponding elements disclosed in the specification (MPEP 2183).
Further teaches:
The gas generation system of claim 1, wherein the chuck (6; Figure 1; [0016]) comprises an electrostatic chuck (6; Figure 1; [0016]) configured to provide the hydrogen gas to a backside of the workpiece (10; Figure 1; [0016]), as claimed by claim 2. See the Examiner’s above 112(f) claim analysis.
An ion implantation system ([0018]-[0019]) comprising: an ion source (21; Figure 2; [0019]) configured to form an ion beam (8; Figure 1,2; [0019]); a beamline assembly (23; Figure 2; [0019]) configured to selectively transport the ion beam (8; Figure 1,2; [0019]); an end station (1; Figure 1; [0016]-”high-vacuum chamber”) configured to accept the ion beam (8; Figure 1,2; [0019]) for implantation of ions into a workpiece (10; Figure 1; [0016]); comprising: a chuck (6; Figure 1; [0016]) for supporting the workpiece (10; Figure 1; [0016]); and a delivery system (14; Figure 1; [0020]-Applicant’s 304; [0050]) configured to provide the hydrogen gas to the chuck (6; Figure 1; [0016]) – claim 19. Support for “configured to form…transport…accept” are found in [0024]. Specifically, the 
The ion implantation system ([0018]-[0019]) of claim 19, wherein the chuck (6; Figure 1; [0016]) comprises an electrostatic chuck (6; Figure 1; [0016]) – claim 20
Kellerman does not teach:
a hydrogen gas generation system, a hydrogen generator configured to generate hydrogen gas – claim 1, 19
The gas generation system of claim 1, further comprising an enclosure configured to generally enclose the hydrogen generator, as claimed by claim 3
The gas generation system of claim 3, further comprising one or more sensors associated with the enclosure, as claimed by claim 4
The gas generation system of claim 4, the one or more sensors comprise a hydrogen sensor configured to detect a presence of the hydrogen gas within the enclosure, as claimed by claim 5
The gas generation system of claim 5, wherein the hydrogen sensor is configured to
The gas generation system of claim 4, further comprising a controller configured to selectively control the hydrogen generator, as claimed by claim 7
The gas generation system of claim 3, further comprising an exhaust system configured to fluidly interface with the enclosure, as claimed by claim 8
The gas generation system of claim 8, wherein the exhaust system is configured to selectively or continuously pass air through the enclosure to generally prevent a build-up of the hydrogen gas within the enclosure, as claimed by claim 9
The gas generation system of claim 8, further comprising a purge gas system configured to fluidly interface with the enclosure, as claime by claim 10
The gas generation system of claim 10, wherein the purge gas system is configured to provide a dilutant gas to the enclosure, as claimed by claim 11
The gas generation system of claim 11, wherein the dilutant gas comprises one or more nitrogen, air, a non-flammable gas, and a low flammability gas, as claimed by claim 12
The gas generation system of claim 10, wherein the purge gas system is configured to dilute a concentration of the hydrogen gas to below an explosive level, as claimed by claim 13
The gas generation system of claim 10, further comprising an interlock system configured to control one or more of the hydrogen generator, delivery system (14; Figure 1; [0020]-Applicant’s 304; [0050]), purge gas system, and exhaust system to mitigate hydrogen release, as claimed by claim 14
The gas generation system of claim 14, further comprising one or more sensors, wherein the control via the interlock system is based, at least in part, on a signal from the one or more sensors, as claimed by claim 15
The gas generation system of claim 14, wherein the interlock system comprises one or more automated valves, switches, or other interlocks, as claimed by claim 16
The gas generation system of claim 14, further comprising one or more sensors, wherein the interlock system comprises one or more of a hardware system and a software control system configured to monitor a concentration of the hydrogen gas from a signal from the one or more sensors, as claimed by claim 17
The gas generation system of claim 17, wherein the interlock system is configured to perform one or more of a shut down of the generation of hydrogen by the hydrogen generator, an opening of the exhaust system, an opening of the purge gas system, and a provision of a signal to a controller indicative of a hydrogen release when the concentration of the hydrogen gas exceeds a predetermined threshold value, as claimed by claim 18
wherein the hydrogen gas generation system further comprises: an enclosure generally enclosing the hydrogen gas generator; a purge gas system configured to provide a purge gas to the enclosure; and an exhaust gas system configured to selectively remove the purge gas from the enclosure – claim 20
Sinclair also teaches an ion implantation system (Figure 1) including off-site hydrogen gas production for cooling and for preventing explosions for “safety” ([0029]).
Lugtigheid teaches a hydrogen generation system including:
a hydrogen gas generation system (Figure 4), a hydrogen generator (600; Figure 4; [0083]-Applicant’s 302; Figure 4) configured to generate hydrogen gas – claim 1, 19. Support for “configured to generate hydrogen gas” are found in [0050]. Specifically, the specification teaches a generator 302. Kellerman teaches a generator 600. As such, Kellerman teaches configured to generate hydrogen gas”. As a result, Kellerman’s prior art element 302 for “configured to generate hydrogen gas” performs the identical function of “configured to generate hydrogen gas” in substantially the same way, and produces substantially the same results as the corresponding elements disclosed in the specification (MPEP 2183).
The gas generation system (Figure 4) of claim 1, further comprising an enclosure (450,500; Figure 4; [0087]-Applicant’s 308; Figure 4) configured to generally enclose the hydrogen generator (600; Figure 4; [0083]-Applicant’s 302; Figure 4), as claimed by claim 3. Support for “configured to generally enclose” are found in [0051]. Specifically, the specification teaches an enclosure 308. Kellerman teaches a enclosure 450,500. As such, Kellerman teaches an equivalent apparatus that performs the function of “enclosing”. As a result, Kellerman’s prior art element 450,500 for “enclosing” performs the identical function of “enclosing” in substantially the same way, and produces substantially the same results as the corresponding elements disclosed in the specification (MPEP 2183).
The gas generation system (Figure 4) of claim 3, further comprising one or more sensors (711,724; Figure 4; [0103],[0105]) associated with the enclosure (450,500; Figure 4; [0087]-Applicant’s 308; Figure 4), as claimed by claim 4
The gas generation system (Figure 4) of claim 4, the one or more sensors (711,724; Figure 4; [0103],[0105]) comprise a hydrogen sensor (711; Figure 4; [0103],[0105]-pressure transducers) configured to detect a presence of the hydrogen gas within the enclosure (450,500; Figure 4; [0087]-Applicant’s 308; Figure 4), as claimed by claim 5. Support for “configured to detect a presence” are found in [0050]. Specifically, the specification teaches a sensor 310. Kellerman teaches a sensor 711. As such, Kellerman teaches an 
The gas generation system (Figure 4) of claim 5, wherein the hydrogen sensor (711; Figure 4; [0103],[0105]-pressure transducers) is configured to detect an elevated presence of the hydrogen gas that rises above a predetermined threshold value (“pressure safety”; [0105]), as claimed by claim 6. Support for “configured to detect an elevated presence of the hydrogen gas” are found in [0050]. Specifically, the specification teaches a sensor 310. Kellerman teaches a sensor 711. As such, Kellerman teaches an equivalent apparatus that performs the function of “detect an elevated presence of the hydrogen gas”. As a result, Kellerman’s prior art element 711 for “detect an elevated presence of the hydrogen gas” performs the identical function of “detect an elevated presence of the hydrogen gas” in substantially the same way, and produces substantially the same results as the corresponding elements disclosed in the specification (MPEP 2183).
The gas generation system (Figure 4) of claim 4, further comprising a controller (50; Figure 4; [0105]) configured to selectively control the hydrogen generator (600; Figure 4; [0083]-Applicant’s 302; Figure 4), as claimed by claim 7. Support for “configured to selectively control the hydrogen generator” are found in [0033]. Specifically, the specification teaches a controller 148. Kellerman teaches a controller 50. As such, Kellerman teaches an equivalent apparatus that performs the function of “configured to selectively control the hydrogen generator”. As a result, Kellerman’s prior art element 50 for “configured to selectively control the hydrogen generator” performs the identical function of “configured to selectively control the hydrogen generator” in substantially the same way, and produces substantially the same results as the corresponding elements disclosed in the specification (MPEP 2183).
The gas generation system (Figure 4) of claim 3, further comprising an exhaust system (630,114; Figure 4; [0075],[0122]-Applicant’s 312; Figure 4; [0051]) configured to fluidly interface with the enclosure (450,500; Figure 4; [0087]-Applicant’s 308; Figure 4), as claimed by claim 8. Support for “configured to fluidly interface” are found in [0051]. Specifically, the specification teaches an exhaust system 312 that “interfaces” with the enclosure. Kellerman teaches an exhaust system 630,114 that “interfaces” with the enclosure. As such, Kellerman teaches an equivalent apparatus that performs the function of “configured to fluidly interface”. As a result, Kellerman’s prior art elements 630,114 for “configured to fluidly interface” performs the identical function of “configured to fluidly interface” in substantially the same way, and produces substantially the same results as the corresponding elements disclosed in the specification (MPEP 2183).
The gas generation system (Figure 4) of claim 8, wherein the exhaust system (630,114; Figure 4; [0075],[0122]-Applicant’s 312; Figure 4; [0051]) is configured to selectively or continuously pass air (via 114; Figure 4; [0075]) through the enclosure (450,500; Figure 4; [0087]-Applicant’s 308; Figure 4) to generally prevent a build-up of the hydrogen gas within the enclosure (450,500; Figure 4; [0087]-Applicant’s 308; Figure 4), as claimed by claim 9. Applicant’s claim requirement of “air” is a claim requirement of intended use in the pending apparatus claims. Support for “configured to selectively or continuously pass air” are found in [0051]. Specifically, the specification teaches an exhaust system 312 that selectively or continuously passes air. Kellerman teaches an exhaust system 630,114 that 
The gas generation system (Figure 4) of claim 8, further comprising a purge gas system (114; Figure 4; [0075]-”fluids to and from...”) configured to fluidly interface with the enclosure (450,500; Figure 4; [0087]-Applicant’s 308; Figure 4), as claimed by claim 10. See above 112(f) analysis.
The gas generation system (Figure 4) of claim 10, wherein the purge gas system (114; Figure 4; [0075]-”fluids to and from...”) is configured to provide a dilutant gas to the enclosure (450,500; Figure 4; [0087]-Applicant’s 308; Figure 4), as claimed by claim 11. Applicant’s claim requirement of “dilutant gas” is a claim requirement of intended use in the pending apparatus claims. See above 112(f) analysis.
The gas generation system (Figure 4) of claim 11, wherein the dilutant gas comprises one or more nitrogen, air, a non-flammable gas, and a low flammability gas, as claimed by claim 12. Applicant’s claim requirement of “dilutant gas” is a claim requirement of intended use in the pending apparatus claims.
The gas generation system (Figure 4) of claim 10, wherein the purge gas system (114; Figure 4; [0075]-”fluids to and from...”) is configured to dilute (via 114; Figure 4; [0075]-”fluids to and from...”) a concentration (“pressure”) of the hydrogen gas to below an explosive level, as claimed by claim 13. Support for “configured to dilute” are found in configured to dilute” performs the identical function of “diluting” in substantially the same way, and produces substantially the same results as the corresponding elements disclosed in the specification (MPEP 2183).
The gas generation system (Figure 4) of claim 10, further comprising an interlock system (50+actuators+sensors+transducers; Figure 4; [0105]-Applicant’s 316; Figure 4; [0052]) configured to control one or more of the hydrogen generator (600; Figure 4; [0083]-Applicant’s 302; Figure 4), delivery system (14; Figure 1; [0020]-Applicant’s 304; [0050]), purge gas system (114; Figure 4; [0075]-”fluids to and from...”), and exhaust system (630,114; Figure 4; [0075],[0122]-Applicant’s 312; Figure 4; [0051]) to mitigate hydrogen release, as claimed by claim 14. Support for “configured to control” are found in [0033]. Specifically, the specification teaches controller 148 configured to control. Kellerman teaches controller 50. As such, Kellerman teaches an equivalent apparatus that performs the function of selectively or continuously passing a fluid. As a result, Kellerman’s prior art elements 50 for “configured to control” performs the identical function of “controlling” in substantially the same way, and produces substantially the same results as the corresponding elements disclosed in the specification (MPEP 2183).
The gas generation system (Figure 4) of claim 14, further comprising one or more sensors (711,724; Figure 4; [0103],[0105]), wherein the control via the interlock system (50+actuators+sensors+transducers; Figure 4; [0105]-Applicant’s 316; Figure 4; [0052]) is 
The gas generation system (Figure 4) of claim 14, wherein the interlock system (50+actuators+sensors+transducers; Figure 4; [0105]-Applicant’s 316; Figure 4; [0052]) comprises one or more automated valves, switches, or other interlocks, as claimed by claim 16
The gas generation system (Figure 4) of claim 14, further comprising one or more sensors (711,724; Figure 4; [0103],[0105]), wherein the interlock system (50+actuators+sensors+transducers; Figure 4; [0105]-Applicant’s 316; Figure 4; [0052]) comprises one or more of a hardware system (50; Figure 4; [0105]) and a software control system (50; Figure 4; [0105]) configured to monitor a concentration (“pressure”) of the hydrogen gas from a signal from the one or more sensors (711,724; Figure 4; [0103],[0105]), as claimed by claim 17. Support for “configured to monitor” are found in [0052]. Specifically, the specification teaches “a hardware system and/or software control system configured to monitor the concentration of hydrogen”. Kellerman teaches a hardware system (50; Figure 4; [0105]) and a software control system (50; Figure 4; [0105]). As such, Kellerman teaches an equivalent apparatus that performs the function of selectively or continuously passing a fluid. As a result, Kellerman’s prior art elements 50 for “configured to monitor” performs the identical function of “monitoring” in substantially the same way, and produces substantially the same results as the corresponding elements disclosed in the specification (MPEP 2183).
The gas generation system of claim 17, wherein the interlock system (50+actuators+sensors+transducers; Figure 4; [0105]-Applicant’s 316; Figure 4; [0052]) is configured to perform one or more of a shut down of the generation of hydrogen by the hydrogen generator (600; Figure 4; [0083]-Applicant’s 302; Figure 4), an opening ([0037]) of the exhaust system (630,114; Figure 4; [0075],[0122]-Applicant’s 312; Figure 4; [0051]), an opening of the purge gas system (114; Figure 4; [0075]-”fluids to and from...”), and a provision of a signal to a controller (50; Figure 4; [0105]) indicative of a hydrogen release when the concentration of the hydrogen gas exceeds a predetermined threshold value, as claimed by claim 18
wherein the hydrogen gas generation system (Figure 4) further comprises: an enclosure (450,500; Figure 4; [0087]-Applicant’s 308; Figure 4) generally enclosing the hydrogen gas generator (600; Figure 4); a purge gas system (114; Figure 4; [0075]-”fluids to and from...”) configured to provide a purge gas to the enclosure (450,500; Figure 4; [0087]-Applicant’s 308; Figure 4); and an exhaust gas system (630; Figure 4) configured to selectively remove the purge gas from the enclosure (450,500; Figure 4; [0087]-Applicant’s 308; Figure 4) – claim 20. Support for “configured to provide a purge gas… configured to selectively remove the purge gas” are found in [0051], [0052] respectively. Specifically, the specification teaches “a purge gas system 314” and “exhaust system 312”. Kellerman teaches a purge gas system 114 and exhaust system 630. As such, Kellerman teaches an equivalent apparatus that performs the function of selectively or continuously passing a fluid. As a result, Kellerman’s prior art elements 114, 630 perform the identical functions of gas and removal in substantially the same way, and produces substantially the same results as the corresponding elements disclosed in the specification (MPEP 2183).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Kellerman to add Lugtigheid’s hydrogen generator as taught by Sinclair.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716